DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/07/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: numbers in chemical formulas should be subscripted. In paragraphs [0100] and [0101], “LiBF4” should be LiBF4.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekino et al. (US 2002/0086216).
Regarding claims 1-3, Sekino discloses a nonaqueous electrolyte and nonaqueous electrolyte battery comprising:
positive electrode 6 (Fig. 2);
negative electrode 9
an electrolyte including gamma-butyrolactone (BL) (Table 1).
The electrolyte based on its composition would be fire resistant.
Regarding claim 5, Sekino discloses the electrolyte further comprises at least ethylene carbonate (EC) (Table 1).
Regarding claim 6, Sekino discloses about 67 wt.% BL (Table 1).
Regarding claim 8, Sekino discloses 1.5 M LiBF4 (Table 1), which is about 11% w/w.
Regarding claim 9, Sekino discloses 0.5 wt.% VEC (Table 1, Example 7).
Regarding claim 11, Sekino discloses a lithium cobalt oxide (para 0174).
Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendsjö et al. (US 6,045,951).
Regarding claims 1, 2, and 4, Wendsjö discloses a nonaqueous electrolyte system for use in batteries comprising:
a cathode (Example III);
an anode (Example III); and
an electrolyte including gamma-valerolactone (Example 1; col. 4, lines 55-58).
The electrolyte based on its composition would be fire resistant.
Regarding claim 5, Wendsjö discloses the electrolyte further comprises ethylene carbonate (Example 1; col. 4, lines 55-58).
Regarding claim 8, Wendsjö discloses alkali salts including LiBF4 (col. 3, line 58) and used in an amount preferably 0.1 M to 1.5 M (col.4, lines 19-21). A 1 M solution is about 7.3% w/w.  

Claims 1-3, 5, 6, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al. (US 2008/0076030).
Regarding claims 1-3, Inagaki discloses a nonaqueous electrolyte battery, battery pack, and vehicle comprising:
positive electrode 3 (Fig. 2);
 a negative electrode 4 (Fig. 2);
an electrolyte including gamma-butyrolactone (GBL) (Table 1).
The electrolyte based on its composition would be fire resistant.
Regarding claim 5, Inagaki discloses the electrolyte further comprises ethylene carbonate (EC) (Table 1).
Regarding claim 6, Inagaki discloses EC:PC:GBL in a volume ratio of 1:1:2 (para 0184), which is about 47.3% by weight.
Regarding claim 8, Inagaki discloses 1.5 M LiBF4 (Table 1), which is about 10.5% w/w.
Regarding claim 10, Inagaki discloses 0.1 wt.% LiBOB (Table 1).
Regarding claim 11, Inagaki discloses LiCoO2 (Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse et al. (US 2019/0198932).
Regarding claims 1-3 and 5, Newhouse teaches an electrochemical cell and electrolyte for the same comprising:
a first electrode (para 0085);
a second electrode (para 0086);
a first solvent (para 0089); and
a second solvent (para 0090).
The first solvent may be a low-coordinating solvent including “1,1,2,2-tetrafluoroethyl- 2,2,3,3-tetrafluoropropyl ether” (para 0042). The second solvent includes gamma-butyrolactone (para 0048). The electrolyte based on its composition would be fire resistant.

Regarding claim 6, Newhouse teaches about 10-45 wt.% of the second solvent (para 0114), which overlaps Applicant’s claimed range of 30% to 90% w/w. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 7, Newhouse teaches about 3-65 wt.% of the first solvent (para 0111), which overlaps Applicant’s claimed range of about 5-50 w/w. See MPEP 2144.05.
Regarding claim 8, Newhouse teaches lithium tetrafluoroborate in an amount of less than 10 wt.% of the electrolyte (0105). See MPEP 2144.05.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US 2002/0086216) in view of Ikenuma et al. (US 2017/0062819).
Regarding claims 12 and 13, Sekino teaches a positive electrode including 91 wt.% LixCoO2, 3 wt.% PVdF, 3 wt.% acetylene black (carbon black), and 3 wt.% graphite (para 0174).
Sekino does not teach a graphene.
Ikenuma, directed to an electrode and storage battery, teaches active material with 2 wt.% graphene oxide (para 0499) and followed by reduction of the graphene oxide (para 0501).
. 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US 2002/0086216) in view of Gilbert et al. (Journal of The Electrochemical Society, 164 (1) A6054-A6065 (2017)).
Regarding claims 14 and 15, Sekino teaches various oxides (para 0082).
Sekino does not teach a lithium NCM oxide, specifically, NCM523.
Gilbert, directed to lithium ion cells teaches NCM523 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use NMC523 because NCM523 is an optimized composition offering the thermal stability of lower-Ni oxides (such as NCM333) while displaying capacities closer to the
higher-Ni oxides (such as NCM811) (p. A6054, second paragraph).
Regarding claim 16, Gilbert teaches batteries for use in vehicles (p. 6058, Impedance and impedance rise – full cell and harvested electrode data).
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US 2002/0086216) in view of Chen et al. (Journal of Power Sources 128 (2004) 278–285).
Regarding claim 17, Sekino teaches various oxides including LiNi0.8Co0.2O2 (para 0082).
Sekino does not teach an NCA cathode.
Chen, directed to lithium-ion batteries, teaches non-doped and aluminum-doped LiNi0.8Co0.2O2 cathodes (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to dope LiNi0.8Co0.2O2 with aluminum where Al-doping is found very effective to suppress the cell impedance rise by stabilizing the charge-transfer impedance on the cathode side 0.8Co0.2−xAlxO2 (0 < x < 0.1) cathodes significantly stabilizes the cell impedance and hence improves their power performance (Conclusion).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US 2002/0086216) in view of Kim (US 2008/0274398).
Regarding claim 18, Sekino does not teach the battery configured to pass a nail test.
Kim, directed to an electrode assembly and secondary battery, teaches mesh layer 40 (Fig. 1), configured to pass a nail test. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure a battery to pass a nail test because when a nail 50 passes through the battery, mesh layer 40 is extended with nail 50, which makes it possible to minimize the combustion and explosion of a battery due to an internal short circuit (Fig. 2, para 0042, Table 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chao et al. (Journal of Alloys and Compounds 785 (2019) 557-562).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723